Ce

 

Se 3:19-cv-00362-MHL Document 30 Filed 08/23/19 Page 1 of 4 PagelD# 156

IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION

TZANN FANG, M.D.,

Plaintiff,
V. Case No. 3:19-CV-00362
HYATT CORPORATION, et al.

Defendants.

 

HYATT CORPORATION

and

TYSONS CORNER HOTEL I, LLC
Third Party Plaintiffs

V.

HARVEY-CLEARY BUILDERS, et al.

Third Party Defendants.

DEFENDANT AND THIRD PARTY PLAINTIFFS’
STATEMENT REGARDING PERSONAL JURISDICTION

COME NOW Hyatt Corporation and Tysons Corner Hotel I, LLC (“Hyatt
Defendants”) by and through counsel, BONNER KIERNAN TREBACH & CROCIATA,
LLP, and file their Statement Regarding Personal Jurisdiction in this matter and in support

thereof state as follows:

 

 
 

 

Se 3:19-cv-00362-MHL Document 30 Filed 08/23/19 Page 2 of 4 PagelD# 157

Parties and Jurisdiction

1. Plaintiff Tzann Fang, MD is a resident of the Commonwealth of Virginia residing at

13506 Chesdin Landing Drive, Chesterfield, Virginia 23838.

2. Defendant and Third Party Plaintiff Hyatt Corporation is a corporation organized
under the laws of the State of Delaware, with its principal office located in the State of

Illinois. It is the operator of the Hyatt Regency Hotel in Tysons Corner, Virginia.

3. Defendant and Third Party Plaintiff, Tysons Corner Hotel I, LLC is a limited liability
company organized under the laws of the State of Delaware, with its principal office located
in the State of California. No members of Tysons Corner Hotel, I, LLC are citizens of
Virginia.

4. Third Party Defendant Callison RTKL, Inc., is a corporation organized under the laws

of the State of Maryland, with its principal office also located in Maryland.

5. Third Party Defendant Harvey-Cleary Builders, Inc., is a corporation organized under

the laws of the State of Texas, with its principal office also located in Texas.

6. Third Party Defendant, Blum Consulting Engineers, is a corporation organized under

the laws of the State of Texas, with its principal office also located in Texas.

7. Third Party Defendant, Tyco SimplexGrinnell, is a corporation organized under the

laws of the State of Wisconsin, with its principal office also located in Wisconsin.

8. Third Party Defendant, Code Consultants, Inc., is a corporation organized under the
laws of the State of Missouri, with its principal office also located in Missouri.

2

 
 

Se 3:19-cv-00362-MHL Document 30 Filed 08/23/19 Page 3 of 4 PagelD# 158

Third Party Complaint.

DATE: August 23, 2019

 

9. Plaintiff is a citizen of Virginia and no other Defendants or Third Party Defendants are
also citizens of Virginia. Therefore, there is complete diversity in this matter and the amount
in controversy exceeds the sum of $75,000, exclusive of interest and costs. Accordingly, this

Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. § 1332.

10. Defendant Helix Electric, Inc. does not oppose the Defendants and Third Party

Plaintiffs, Hyatt Corporation and Tysons Corner Hotel, LLC’s Motion for Leave to File a

Respectfully submitted,

BONNER KIERNAN TREBACH &
CROCIATA, LLP

/s/ Michael Trumble

Michael L. Pivor, Esq. (VSB #75312)
Michael Trumble, Esq. (VSB #91133)
1233 20" Street, N.W., 8" Floor
Washington, DC 20036

(202) 712-7000 [tel]

(202) 712-7100 [fax]
mpivor@bonnerkiernan.com
mtrumble@bonnerkiernan.com
Counsel for Hyatt Corporation and
Tysons Corner Hotel I, LLC

 
Ca

 

Se 3:19-cv-00362-MHL Document 30 Filed 08/23/19 Page 4 of 4 PagelD# 159

CERTIFICATE OF SERVICE
I hereby certify that on the 23" day of August, 2019, a true copy of the foregoing was

served on all parties, via this Court’s electronic filing system.

/s/ Michael Trumble

 

Michael Trumble

 

 
